DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Applicant’s remarks indicate that a terminal disclaimer has been filed, however, no terminal disclaimer appears to have been filed. 
Allowable Subject Matter
	If the double patenting issues/rejections under 35 USC 101 are resolved, then claims 28-31, 33, 36, 48, and 55-57 should be allowable.
	The reasons for allowability are similar to the parent application, 14812159.
The prior art of record neither teaches nor renders obvious each claim limitation including a transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane; wherein the powder supply is provided by the workstation; and wherein the workstation further comprises a powder applicator (See Fig 8).


    PNG
    media_image1.png
    2065
    3951
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    496
    644
    media_image2.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 28-31, 33, 36, and 48, 55-57 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. US10357827B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In reference to claims 28 and 48, US10357827B2 discloses an additive manufacturing system, comprising:
a build module comprising:
a build chamber,
a powder recovery chamber, and
a worksurface including a build chamber opening communicating with the build chamber and a powder recovery opening communicating with the powder recovery chamber (“An additive manufacturing apparatus, comprising:
a build module comprising:
a build chamber;
a powder recovery chamber; and
a build-module worksurface including a build chamber opening communicating with the build chamber” [Claim 1]. A chamber for powder recovery must have an opening for powder entry.);
a workstation comprising:
a directed energy source, and

a powder supply positioned in either the build module or in the build enclosure (“a build module comprising:… (b) a powder supply” [Claim 1])
a powder applicator configured to move powder across the worksurface from the powder supply, across the build chamber opening, and to the powder recovery opening (“a workstation comprising: the remainder of elements (a)-(c) not included in the build module; … (c) a powder applicator;” ; and
a transport mechanism configured to move a build module to a position within the build enclosure such that the build chamber is below the directed energy source (“transport mechanism being configured to move the build module in to and out of the workstation” [Claim 1]).
	US10357827B2 does not specifically claim that the build applicator communicates with the recovery chamber, however, as claimed this is equivalent to an intended use of the build applicator (see instant Fig 1 at applicator 16, which is able to translate across the openings, i.e., communicate). US10357827B2 claims that the build applicator communicates with the recovery chamber. Therefore the build applicator of US10357827B2 would be capable of communicating with the recovery chamber as claimed.

US10357827B2 further discloses the transport mechanism includes a transport mechanism-worksurface, the transport mechanism worksurface being coplanar with the build-module worksurface so as to define a virtualworkplane.(“ the transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane” [Claim 1]).
In reference to claim 29, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses wherein the build enclosure encloses only a portion of the transport mechanism. (“the transport mechanism comprising a turntable or a conveyor disposed partially within the enclosure” [Claim 1] )
In reference to claim 30, US10357827B2 discloses the additive manufacturing system as in claim 28.
US10357827B2 further discloses wherein the transport mechanism allows respective ones of the plurality of build modules to be positioned in an assembly line (“a plurality of workstations and build modules according to claim 1” [Claim 4] would be capable of moving in sequence in an assembly line)
In reference to claim 31, US10357827B2 discloses the additive manufacturing system as in claim 28.

In reference to claim 36 and 55, US10357827B2 discloses the additive manufacturing system as in claim 28 or 48.
US10357827B2 further discloses wherein the transport mechanism comprises a plurality of build module openings, respective ones of the plurality of build module openings configured to receive respective ones of the plurality of build modules (“a plurality of workstations and build modules according to claim 1” [Claim 4] and “the transport-mechanism worksurface being coplanar with the build-module worksurface so as to define a virtual workplane” [Claim 1]. If there are multiple modules and their worksurfaces are coplanar to the transport mechanism then the modules must be recessed into the transport mechanism.)
In reference to claim 56-57, see US10357827B2 at claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774